Citation Nr: 0201298	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the navicular bone, with right 
ankle disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from November 1949 to April 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  A February 1999 rating decision denied an 
evaluation in excess of 20 percent for service-connected 
residuals of a fracture of the navicular bone, right ankle.  
The veteran disagreed.  A statement of the case (SOC) was 
issued in January 2001, and the RO notified the veteran that 
the evaluation for the service-connected ankle disability had 
been increased to 30 percent, effective August 12, 1998.  The 
veteran submitted a timely substantive appeal in October 
1999.  Subsequently, the evaluation for the service-connected 
right ankle disability was increased to 40 percent, effective 
April 17, 2000.  

During the pendency of this appeal, the veteran has raised 
several matters which are not before the Board and may 
require further action by the RO.  In a statement submitted 
by the veteran's representative in February 2001, the veteran 
contended that he was entitled to a 40 percent evaluation for 
his right ankle disability prior to April 17, 2000.  The 
veteran's contentions suggest that he may wish to claim an 
effective date prior to August 12, 1998 for an evaluation in 
excess of 20 percent.  Because the veteran's contentions 
regarding the appropriate effective date(s) for the increased 
evaluations for his right ankle disability have not yet been 
presented to the agency of original jurisdiction, and because 
differing evaluations are currently assigned for portions of 
the appeal period, the veteran's claim regarding the 
effective dates is unclear.  This issue is referred to the RO 
for appropriate action.

At a Travel Board hearing conducted in March 2001 at the RO, 
the veteran testified that his service-connected right ankle 
disability caused a fall which resulted in left shoulder 
disability and left ankle disability.  This testimony appears 
to raise claims for secondary service connection which have 
not been addressed by the RO.  These matters are referred to 
the RO for further action.  The veteran also testified that 
he believed he had essentially lost the use of his right foot 
and ankle.  Although he has not specifically submitted a 
claim for special monthly compensation, his testimony could 
be interpreted as raising such a claim.  This contention is 
referred to the RO for clarification and any appropriate 
action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained.

2.  The 40 percent evaluation assigned for the veteran's 
right ankle disability is equal to the schedular evaluation 
for amputation below the knee, and is the highest schedular 
evaluation available for right ankle disability under any 
diagnostic code or applicable regulation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent, or 
for any separate or additional compensable evaluation, for 
residuals of a fracture of the navicular bone, with right 
ankle disability, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5270, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected right ankle 
disability is more severely disabling than the current 40 
percent evaluation reflects.  Historically, the veteran was 
granted service connection for the residuals of a right 
navicular bone fracture in 1963.  A noncompensable evaluation 
(0 percent) was assigned at that time under Diagnostic Code 
(DC) 5284.  That evaluation remained unchanged until a 
January 1998 rating decision increased the evaluation to 20 
percent, effective in May 1997.

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes in a 
Schedule for Rating Disabilities (Schedule) identify the 
various disabilities.  38 C.F.R. Part 4.

The Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practically be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 3.321(a), 4.1.

The Board notes that, on November 9, 2000, the President 
signed into law the "Veterans Claims Assistance Act of 2000", 
Pub. L. No. 106-175 (2000) (codified at 38 U.S.C. §§ 5100-
5103A, 5106, 5107) (VCAA).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000), 
and is applicable to this claim. 

Changes under the VCAA which are potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion where necessary to make a decision 
on a claim.

The VCAA establishes specific requirements for giving notice 
to claimants of required information and evidence (see 38 
U.S.C. §§ 5103-5103A).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

In this case, the veteran was afforded VA examinations in 
October 1998 and in July 2000.  He was notified of the 
criteria for increased evaluation for his right ankle 
disability by a February 1999 rating decision, a May 1999 
rating decision, an October 1999 SOC, correspondence dated in 
June 2000, a September 2000 supplemental Statement of the 
Case (SSOC), and a September 2000 rating decision. In 
addition, the veteran provided testimony at a March 2001 
Travel Board hearing.  

A substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to a 
higher rating.  The veteran and his representative responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) any omissions in 
notification to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (1992)).  Likewise, 
although the RO did not have the benefit of the precise 
provisions of the VCAA during development of this claim, it 
nevertheless afforded the veteran VA examinations.  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding the 
evaluation of his right foot and ankle disability without 
further development.  For the reasons explained below, 
reevaluation of the veteran's claim under the specific 
provisions of the VCAA would not result in a more favorable 
outcome for the veteran.  

As noted above, the veteran's right foot and ankle disability 
was initially evaluated under Code 5284.  Under DC 5284, a 
severe foot injury warrants a 30 percent evaluation.  That is 
the highest schedular evaluation available for disability due 
to a foot injury.  The only higher evaluations for foot 
disabilities are in cases of bilateral flat feet (DC 5276) 
and bilateral claw foot (DC 5278).  There is no medical 
evidence that the veteran has either of those disabilities.  

The veteran's right foot and ankle disability is currently 
evaluation under DCs 5270-5299.  DC 5270 provides the 
criteria for evaluation of the ankylosis (bony fixation) of 
the ankle.  A 40 percent rating may be assigned for ankylosis 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a.  

The evidence establishes that the veteran's right ankle is 
not ankylosed, because there is some motion of the joint--to 
about 10 degrees of plantar flexion and 10 degrees of 
dorsiflexion.  The veteran does have other symptoms of 
disability, including pain, edema and an antalgic gait.  The 
Board agrees with the RO's use of DC 5270-5299 as the closest 
analogous code to encompass all residuals of the service-
connected injury, and the assignment of a 40 percent 
evolution under that formulation.  

The question is whether the veteran is entitled to an 
evaluation in excess of 40 percent.  When a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding pain 
must also be considered to determine whether a higher 
evaluation is warranted based on factors of pain and 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Where a veteran is in receipt of the maximum 
evaluation for limitation of motion, however, those 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997) (an evaluation based on 
compensable limitation of motion encompasses pain and 
functional loss due to arthritis, and pain cannot be the 
basis for an evaluation in excess of the maximum schedular 
evaluation under a diagnostic code predicated on limitation 
of motion).  

In this case, the 40 percent evaluation already assigned for 
the veteran's right ankle disability is the maximum schedular 
evaluation available under any diagnostic code used to 
evaluate foot injury or limitation of motion of the ankle.  
Therefore, an evaluation in excess of 40 percent based on the 
veteran's complaints of pain and functional loss is not for 
application.  Id.

The evaluation of the same "disability" or the same 
"manifestations" of a disability under various diagnoses 
constitutes "pyramiding" and is prohibited.  38 C.F.R. § 
4.14.  When a veteran has separate and distinct 
manifestations attributable to the same injury, however, he 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has 
considered whether the veteran has any manifestations of 
right foot or ankle disability which have not been addressed 
under DCs 5270-5299 and for which he may be entitled to a 
separate, compensable evaluation.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.
 
The medical evidence shows that the veteran has degenerative 
arthritis of the right ankle, and the Board has considered 
whether the veteran is entitled to a separate, compensable 
evaluation for arthritis.  Under DC 5003, when limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  For the purpose of rating disability from arthritis, 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  In this case, since the veteran has been 
granted a compensable evaluation on the basis of limitation 
of motion, under the appropriate diagnostic code, DC 5270, a 
separate evaluation for arthritis of the right ankle under DC 
5003 is inapplicable.  38 C.F.R. § 4.71a, DCs 5003, 5010.

The Board notes that a disability rating in excess of 30 
percent may be granted for foot disability with evidence 
showing loss of use of the foot.  Loss of use of a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
at the site of the election below the knee with use of a 
suitable prosthesis; the determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc. could be accomplished equally well 
with an amputation stump and prosthesis.  38 C.F.R. §§ 3.350, 
4.63.  At his March 2001 hearing, the veteran testified, in 
essence, that he believed he had lost the effective use of 
his right foot, and that he would be served as well by 
amputation at that level.  The Board observes that there is 
no medical opinion to this effect of record, but the Board 
has noted this contention in the Introduction to this 
decision.  

However, in this regard, 38 C.F.R. § 4.68 provides that 
"[t]he combined ratings for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  Since the 
schedular criteria provide for a maximum 40 percent 
disability for the amputation of a leg below the knee, 
including amputation of the foot, under 38 C.F.R. § 4.71a, 
DCs 5165-67, an evaluation in excess of 40 percent for the 
veteran's right foot and ankle disability may not be granted 
under any DC or regulation, even if the veteran obtains or 
submits medical evidence establishing loss of use of the 
right lower extremity below the knee.  38 C.F.R. § 4.68.

The Board has considered all the evidence of record, 
including the veteran's testimony before the Board, but is 
unable to identify any diagnostic code or regulation under 
which the veteran would be entitled to an evaluation in 
excess of 40 percent for the service-connected residuals of a 
navicular bone fracture.  

The Board notes that a rating in excess of that currently 
assigned may be granted if it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Because the RO considered an extra-schedular 
rating during the current appellate process, including in the 
February 1999 and September 2000 rating decision, the Board 
also has jurisdiction to consider this regulation.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  

The veteran has not been hospitalized frequently for his 
service-connected right ankle and foot disability, although 
he was hospitalized at least once during the relevant period 
for a fall which occurred when his right foot gave away.  The 
veteran is limited in his household activities, but is 
ambulatory with a cane.  The Board agrees with the RO that 
there is no evidence that the veteran manifests unusual or 
exceptional disability factors which are not encompassed in 
the assigned 40 percent evaluation.  Thus, the RO's 
determination that referral to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service was not required was reasonable, and further 
development for review of the evaluation of the residuals of 
the veteran' service-connected fracture under 38 C.F.R. § 
3.321(b)(1) is not required.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

For the reasons discussed, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the service-connected residual of a 
fracture of the right navicular bone, and that the case does 
not warrant a referral for extra-schedular consideration.  
The appeal must be denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected residuals of a fracture of the navicular 
bone, with right ankle disability, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

